Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 03/08/2021 has been entered. Claim 6 has been cancelled. Claims 8 – 9 and 20 remain withdrawn. 
The amendments to claims 1 – 2, 12, and 14 – 16 have overcome the objections previously set forth. The objections are withdrawn. 
The amendments to claims 1 – 2, 4, 7, and 11 – 12 have overcome the rejections under 112(b) previously set forth. The rejections are withdrawn. However, the indefiniteness of claim 13 has not been corrected and the rejection under 112(b) is maintained. 

The amendment to claim 1 has overcome the rejection of claims 1 – 3, 5, 7 and 10 – 16 under U.S.C. 103 over Jacobson (US2018/0202025) in view of Lee (“Demagnetization followed by remagnetization of waste NdFe magnet for reuse”, NPL)

The amendment to claim 1 has overcome the rejection of claims 1 – 4, 6, 10, 12 – 13, and 17 – 19 under U.S.C. 103 over Jacobson (US2016/0319396) (henceforth Jacobson 2016’) in view of Jacobson (US2018/0202025) and in further view of Meric (“Air Oxidation of Ferrous Iron in Water”, NPL, 2008)

Claim Rejections
Claims 17 – 19 are rejected as being incomplete, given that it is dependent upon a cancelled base claim (claim 6). For clarity of record, claim 17 is dependent upon cancelled claim 6, and claims 18 – 19 are dependent upon claim 17. For purposes of compact prosecution, claim 17 will be interpreted as being depend upon claim 1, and claims 18 – 19 will be interpreted as dependent upon claim 17. 


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the phrase “wherein the solution containing an organic acid is at a concentration…” is unclear. It is unclear whether the concentration limitation is in reference to a pulp density or solid/liquid ratio, or whether the concentration is in reference to the organic acid concentration in the solution containing an organic acid. For purposes of examination, and based on the language in earlier claim 4, it is interpreted at the solution containing an organic acid, has a concentration of organic acid of 10% by volume.
Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 – 5, 10 – 15, and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (“The Effect of Grinding and Roasting Conditions on the Selective Leaching…”, NPL , 2015) as evidenced by Lee (“Demagnetization followed by remagnetization of waste NdFe magnet for reuse”, NPL, as cited in the office action of 12/09/2020)

Regarding claims 1 – 3 and 12, Yoon teaches a method of extracting Nd and Dy from NdFeB magnet scraps including the steps of crushing the magnetic scraps to a size of less than 2 mm and grinding [Section 2.1], contacting the crushed scraps with NaOH during the grinding, followed by roasting at a temperature of 300 – 600°C (interpreted as heating the scrap to or above their curie temperature) [Section 2.2], and then contacting with a acetic acid (meeting claim 3 limitation) for 30 – 180 min (interpreted as treating and stirring the particles with a solution containing an organic acid) [Section 2.3]. Yoon further teaches that following the leaching of the powder with the acetic acid solution, the iron hydroxide remains undissolved [Section 3]. 
Although Yoon teaches that the grinding is performed prior to roasting, and that the iron hydroxide is formed first, and then the rare-earth elements are dissolved into the acetic acid solution, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Yoon and rearranged the steps; performing roasting first, followed by grinding of the scraps, dissolving the rare-earth oxides and iron oxides in the acetic acid solution, then adding the NaOH to precipitate out iron. The reversal of these steps would result in predictable results, that is, the rare-earth elements present in solution with iron hydroxide precipitated out. “Selection of any order of prima facie obvious in the absence of new or unexpected results”. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV C)

Regarding the powder size limitations of claims 1 – 2, and 13, Yoon teaches that the magnet scrap is crushed and then ground into a size less than 2 mm [Section 2.1 and Section 2.2]. That is, Yoon teaches that 80 – 90% of the particles overlap with the size of the particles of claimed invention, while 10 – 20% of the particles of Yoon are outside of the size of the particles of the claimed invention. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05 I). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

	Regarding the heat treating temperature range, while Yoon does not explicitly state that heating to a temperature range of 300 – 600°C is above the curie temperature, Lee discloses/evidences that NdFeB magnet scrap is demagnetized (i.e. heated above the curie temperature) by heating to 300 – 500°C [Lee, Abstract]. Therefore, the temperature range of Yoon would meet the claimed limitation of heating at or above the curie temperature. 

Regarding claim 4, Yoon teaches the invention as applied above in claim 1. Yoon teaches that the acetic acid concentration is 1 kmol/m3 which is approximately 4.29 vol% (see math below) [Section 2.3], which lies outside the claimed range of claims 4. 

                
                    
                        
                            1
                             
                            k
                            m
                            o
                            l
                             
                            (
                            a
                            c
                            e
                            t
                            i
                            c
                             
                            a
                            c
                            i
                            d
                            )
                        
                        
                            1
                             
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                             
                            (
                            w
                            a
                            t
                            e
                            r
                            )
                        
                    
                    *
                     
                    
                        
                            60,052
                             
                            g
                            r
                            a
                            m
                            s
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            1
                             
                            k
                            m
                            o
                            l
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    *
                     
                    
                        
                            1
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            1.05
                             
                            g
                            r
                            a
                            m
                            s
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    *
                    
                        
                            1
                             
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                        
                    
                    =
                     
                    
                        
                            60,052
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            
                                
                                    10.5
                                
                                
                                    6
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                            +
                            60,052
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    =
                    0.0429
                    =
                    4.29
                     
                    v
                    o
                    l
                    %
                
            

However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, 4.29 vol% is reasonably close to 5 vol% such that an ordinarily skilled artisan would reasonably expect the concentrations to have substantially the same properties/effects. 

Regarding claim 5 and 14 – 15, Yoon teaches the invention as applied above in claim 1. Yoon teaches that the leaching (interpreted as the treating with stirring the particles with solution containing acid) is performed for 30 – 180 min [Section 2.3], which overlaps the claimed range of claims 5 and 15. The leaching time of 30 – 180 min falls within the claimed range of claim 14. 

In regards to the overlapping ranges taught in Yoon, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping 

Regarding claim 10, Yoon teaches the invention as applied above in claim 1. Yoon teaches the NdFeB magnet is “magnetic scraps” [title, Section 2.1], meeting the broadest reasonable interpretation of claimed limitation of the permanent magnet originating from industrial waste.

Regarding claim 11, Yoon teaches the invention as applied above in claim 1. Yoon teaches the dysprosium is also present in the magnetic scraps [title], meeting the claimed limitation of other rare earth elements having been added to the permanent magnet.

Regarding claim 13, Yoon teaches the invention as applied above in claim 4. Yoon teaches that the acetic acid concentration is 1 kmol/m3 which is approximately 4.29 vol% (see math below) [Section 2.3], which lies outside the claimed range of claim 13. 

                
                    
                        
                            1
                             
                            k
                            m
                            o
                            l
                             
                            (
                            a
                            c
                            e
                            t
                            i
                            c
                             
                            a
                            c
                            i
                            d
                            )
                        
                        
                            1
                             
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                             
                            (
                            w
                            a
                            t
                            e
                            r
                            )
                        
                    
                    *
                     
                    
                        
                            60,052
                             
                            g
                            r
                            a
                            m
                            s
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            1
                             
                            k
                            m
                            o
                            l
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    *
                     
                    
                        
                            1
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            1.05
                             
                            g
                            r
                            a
                            m
                            s
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    *
                    
                        
                            1
                             
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                        
                        
                            
                                
                                    10
                                
                                
                                    6
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                        
                    
                    =
                     
                    
                        
                            60,052
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                        
                            
                                
                                    10.5
                                
                                
                                    6
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    w
                                    a
                                    t
                                    e
                                    r
                                
                            
                            +
                            60,052
                             
                            
                                
                                    c
                                    m
                                
                                
                                    3
                                
                            
                             
                            
                                
                                    a
                                    c
                                    e
                                    t
                                    i
                                    c
                                     
                                    a
                                    c
                                    i
                                    d
                                
                            
                        
                    
                    =
                    0.0429
                    =
                    4.29
                     
                    v
                    o
                    l
                    %
                
            

However, “Generally, differences in the concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which 

Regarding claim 17 – 18, Yoon teaches the invention as applied above in claim 1. Yoon teaches that the addition of NaOH to the powder cause the formation of iron hydroxide, which is not soluble in the acetic acid solution [Section 2.2, 2.3 and Section 3]. Given that the instant invention states on page 8, line 18 – 20 that hydrogen peroxide (H2O2) can be envisage as a way to introduce oxygen (that is, a chemical compound containing elemental oxygen), it is interpreted that the presence of oxygen in the NaOH, is sufficient to meet the broadest reasonable interpretation of “using the introduction of oxygen” and using the “mixing of oxygen”, given that elemental oxygen is introduced by way of NaOH when it is added to the solution. 


Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (“The Effect of Grinding and Roasting Conditions on the Selective Leaching…”, NPL , 2015), as applied above in claim 1, in view of Kim (KR2006/0040162, using espacenet translation).

Regarding claim 16, Yoon teaches the invention as applied above in claim 1. Yoon teaches that the leaching (interpreted as the treating with stirring step as claimed), is performed for 30 – 180 min, which is lies outside the claimed 420 min. 
Kim teaches a similarly method for separating and extracting rare-earth metals, such as neodymium, from other components of NdFeB magnets [page 1, line 11]. Kim teaches the method 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Yoon and modified/adjusted the time and temperature range to those taught by Kim, 40 – 110°C and 1 – 10 hours. As taught by Kim, these parameters can be adjusted when dissolving neodymium oxide and iron oxide in an acetic acid solution in order to promote solubility. 


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 7, with particular attention to the limitation of precipitating the iron from the liquid containing rare earth elements via contacting the iron with at least one of oyster shell powder and pine bark powder. The closet prior art is Yoon (“The Effect of Grinding and Roasting Conditions on the Selective Leaching…”, NPL , 2015), which teaches a method for extracting rare earth metals, neodymium and dysprosium, from NdFeB magnet scraps using organic acid leaching and separating out iron and the rare-earth metals by differences in solubility in the organic acid solution. However, Yoon teaches/suggests using NaOH as a precipitant, and does not disclose or reasonably suggest using oyster 


Response to Arguments
The amendment to claim 1 has overcome the rejection of claims 1 – 3, 5, 7 and 10 – 16 under U.S.C. 103 over Jacobson (US2018/0202025) in view of Lee (“Demagnetization followed by remagnetization of waste NdFe magnet for reuse”, NPL). The combination teaches that the rare earth elements are precipitated during contact with the organic acid solution while the iron remains in solution, which does not meet the claimed limitation that the iron is precipitated out of the liquid containing the rare-earth elements. 

The amendment to claim 1 has overcome the rejection of claims 1 – 4, 6, 10, 12 – 13, and 17 – 19 under U.S.C. 103 over Jacobson (US2016/0319396) (henceforth Jacobson 2016’) in view of Jacobson (US2018/0202025) and in further view of Meric (“Air Oxidation of Ferrous Iron in Water”, NPL, 2008). The combination teaches that the rare earth elements are precipitated during contact with the organic acid solution while the iron remains in solution, which does not meet the claimed limitation that the iron is precipitated out of the liquid containing the rare-earth elements. 

The rejections are withdrawn. However, upon further consideration, a new rejection is made in view of Yoon (“The Effect of Grinding and Roasting Conditions on the Selective Leaching…”, NPL , 2015)




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0292060 – Isolating rare earth metals contained in a permanent magnet
US 5,728,355 – Method of recovering reusable rare-earth metals from rare-earth metal scrap
US 5,429,887 – Method of recovering and separating rare-earth metals from a nickel-metal hydride battery
US 5,429,724 – NdFeB swarf recovery using acetic acid


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731